                          IN THE UNITED STATES DISTRICT COURT
1
                          FOR THE SOUTHERN DISTRICT OF TEXAS
2                                  HOUSTON DIVISION

3

4
     UNITED STATES OF AMERICA                   )
                                                )
5                      Plaintiff,               )      Case No: 4:19-cv-1418
6                                               )
                 v.                             )
7
                                                )
8                                               )
     MICHAEL D. KING, and                       )      ANSWER TO COMPLAINT
9
     ASCENT AVIATION SOLUTIONS, L.L.C.          )
10                                              )
                                                )
11
                                                )
12                    Defendants.               )
                                                )
13
     __________________________________________ )
14

15
           Defendants MICHAEL D. KING, AND ASCENT AVIATION SOLUTIONS, L.L.C.
     now file their Answer to the Complaint and would respectfully show this Court as
16
     follows:
17

18      1. Defendants admit Paragraph 1 of the Complaint.
19
        2. Defendants admit Paragraph 2 of the Complaint..
20
        3. Defendants admit Paragraph 3 of the Complaint..
21
        4. Defendants admit Paragraph 4 of the Complaint.
22
        5. Defendants admit Paragraph 5 of the Complaint..
23
        6. Defendants admit Paragraph 6 of the Complaint.
24
        7. Defendants deny Paragraph 7 of the Complaint.
25
        8. Defendants admit Paragraph 8 of the Complaint.
26
        9. Defendants admit Paragraph 9 of the Complaint.
27
        10. Defendants admit Paragraph 10 Complaint.
28


                                               1
                                            ANSWER
1
     11. Defendants admit Paragraph 11 of the Complaint.

2    12. Defendants deny Paragraph 12 of the Complaint as wife Karen is also a Member
3       of Ascent Aviation Solutions, LLC.
4    13. Defendants admit Paragraph 13 of the Complaint at the time of the allegations.
5    14. Defendants admit Paragraph 14 of the Complaint.
6    15. Defendants admit Paragraph 15 of the Complaint.
7    16. Defendants admit Paragraph 16 of the Complaint.
8    17. Defendants admit Paragraph 17 of the Complaint.
9    18. Defendants deny Paragraph 18 (a through n) of the Complaint.
10
     19. Defendants cannot admit or deny Paragraph 19 of the Complaint since King was
11
        not the Pilot in Command of those flights as alleged in the Complaint.
12
     20. Defendants deny Paragraph 20 of the Complaint except for payments received
13
        pursuant to the Lease Agreement as alleged in the Complaint.
14
     21. Defendants deny Paragraph 21 of the Complaint since Lessee maintained complete
15
        operational control over the aircraft mentioned in this Complaint.
16
     22. Defendants deny Paragraph 22 of the Complaint since Lessee maintained complete
17
        operational control over the aircraft mentioned in this Complaint.
18
     23. Defendants deny Paragraph 23 of the Complaint as Defendants did not contract the
19
        pilots for any of the alleged flights nor had operational control over the aircraft
20

21
        mentioned in this Complaint.

22
     24. Defendants deny Paragraph 24 of the Complaint since Lessee contracted the pilots

23      for all of the alleged flights.
24   25. Defendants deny Paragraph 25 of the Complaint.
25   26. Defendants deny Paragraph 26 of the Complaint.
26   27. Defendants deny Paragraph 27 (a-d) of the Complaint.
27   28. Defendants deny Paragraph 28 (a-e) of the Complaint.
28


                                                2
                                            ANSWER
1
        29. Defendants deny Paragraph 29 (a-e) of the Complaint. However, defendant King

2          was current as a Part 135 Captain, contracted by Defendant Ascent Aviation
3          Solutions, LLC to TapJets.
4       30. Defendants deny Paragraph 30 of the Complaint.
5       31. Defendants deny Paragraph 31 of the Complaint.
6       32. Defendants deny Paragraph 32 of the Complaint.
7       33. Defendants deny Paragraph 33 (a-q) of the Complaint. Defendants were not in
8          violation of any of the C.F.R.s so alleged.
9       34. Defendants deny Paragraph 34 of the Complaint. Defendants did not violate any of
10
           the C.F.R.s as so alleged.
11
                                 FIRST AFFIRMATIVE DEFENSE
12
                                        (Failure to State a Claim)
13
           AS AND FOR A FIRST, SEPARATE AND AFFIRMATIVE DEFENSE to said
14
     Complaint these answering Defendants allege that the Complaint and the causes of action
15
     therein fails to state a claim upon which relief can be granted.
16

17
                                SECOND AFFIRMATIVE DEFENSE
18
                                          (Fault or Negligence)
19
           AS AND FOR A SECOND, SEPARATE AND AFFIRMATIVE DEFENSE to said
20
     Complaint these answering Defendants allege that 3rd parties (and those affiliated with 3rd
21
     parties) were totally at fault or negligent in and about the matters referred to in the Complaint
22
     and that such fault or negligence and carelessness on the part of these Third Parties amounted
23
     to One Hundred Percent (100%) of the fault or negligence involved in this case which caused
24
     the violations alleged.
25

26

27

28


                                                  3
                                               ANSWER
1                               THIRD AFFIRMATIVE DEFENSE
2                                              (Laches)
3          AS AND FOR A THIRD SEPARATE AND AFFIRMATIVE DEFENSE to said
4    Complaint, these answering defendants allege that the Complaint was unreasonably delayed
5    in bringing this action against Defendants and that such delay substantially prejudiced these
6    Defendants. Therefore, this action is barred by laches.
7

8                              FOURTH AFFIRMATIVE DEFENSE
9                                    (Valid Dry Lease Agreement)
10         AS AND FOR A FOURTH, SEPARATE AND AFFIRMATIVE DEFENSE to said
11   Complaint, these answering defendants maintains that Aircraft N98Q was under a valid Dry
12   Lease Agreement to the Third Party named in the Complaint.
13

14                              FIFTH AFFIRMATIVE DEFENSE
15                                    (Operational Control)
16         The Defendants did not have Operational Control of the aircraft for any of the flights
17   alleged in the Complaint consistent with NTSB caselaw and Opinions of the FAA General
18   Counsel.
19

20                          SIXTH AFFIRMATIVE DEFENSE
21                  (Reservation to Raise Additional Affirmative Defenses)
22

23
           AS AND FOR A SIXTH, SEPARATE AND AFFIRMATIVE DEFENSE to said

24      Complaint, these answering defendants reserve the right to assert other affirmative
25      defenses as discovery progresses.
26         WHEREFORE, PREMISES CONSIDERED, defendants pray for judgment as
27   follows:
28


                                                 4
                                              ANSWER
1          1.     That Plaintiff take nothing against these answering Defendants;
2          2.     That these answering Defendants recover reasonable attorneys’ fees;
3          3.     For costs of suit incurred herein; and
4          4.     For such other and further relief as this Court may deem just and proper.
5

6                                     JURY DEMAND
7
     Defendants demand a Jury for all issues so triable.
8

9

10
     June 17, 2019
11                                          /s/ Edward A. Rose, Jr.
12

13
                                            Edward A. Rose, Jr., Attorney at Law, PC
                                            Edward A. Rose, Jr., Esq.
14
                                            Attorney-in-Charge
15                                          State of Texas Bar No. 24081127
16                                          Southern District of Texas Bar No. 1645585
17
                                            3027 Marina Bay Drive Suite 208
                                            League City, Texas 77573
18
                                            Phone: 713-581-6029
19                                          Fax: 832-201-9960
20                                          edrose@edroseattorneycpa.com
21
                                            Attorney for Defendants Michael D. King and
                                            Ascent Aviation Solutions, L.L.C.
22

23

24

25

26

27

28


                                                  5
                                              ANSWER
1
                                  CERTIFICATE OF SERVICE
2
      I hereby certify that I electronically filed the foregoing on this 18th day of June 2019,
3
      with the Clerk of the Court by using the CM/ECF system, which will send a notice of
4
                                  electronic filing to the following:
5

6

7
     United States Attorney
8    Michelle Zingaro, AUSA
9
     1000 Louisiana, Suite 2300
     Houston, Texas 77002
10

11   (713) 567-9512
12
     Michelle.Zingaro@usdoj.gov
13

14   June 18, 2019
                                             /s/ Edward A. Rose, Jr.
15

16
                                             Edward A. Rose, Jr., Attorney at Law, PC
17                                           Edward A. Rose, Jr., Esq.
18                                           Attorney-in-Charge
19
                                             State of Texas Bar No. 24081127
                                             Southern District of Texas Bar No. 1645585
20
                                             3027 Marina Bay Drive Suite 208
21                                           League City, Texas 77573
22                                           Phone: 713-581-6029
23
                                             Fax: 832-201-9960
                                             edrose@edroseattorneycpa.com
24
                                             Attorney for Defendants Michael D. King and
25                                           Ascent Aviation Solutions, L.L.C.
26

27

28


                                                  6
                                               ANSWER
